Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 2/23/2022.
Claims 1-15, and 21-26 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record fail to teach the combination of features  “…receiving conversation data of a user from a data source, the data source being provided be a voice enabled personal assistant (VEPA); processing the conversation data to return a sentiment parameter value and a topic parameter value for the conversation data; updating one or more functional setting of a computing environment in dependence on the sentiment parameter value and the topic parameter value; receiving subsequent conversation data from the data source; and processing the subsequent conversation data in accordance with the updated one or more functional setting, where the method includes migrating an application performing the receiving the conversation data and the processing the conversation data to a different computing node stack responsively to the updating so that the receiving the subsequent conversation data and the processing the subsequent conversation data are performed by the application running on the different computing node stack…” as shown in the amended independent claim 1, “receiving conversation data of a user from a data source, the data source being provided be a voice enabled personal assistant (VEPA); processing the conversation data to return a sentiment parameter value and a topic parameter value for the conversation data; updating one or more functional setting of a computing environment in dependence on the sentiment parameter value and 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 21 and 23 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-15 and 21-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168